Citation Nr: 1101390	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-16 076	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES
1.  What initial evaluation is warranted for a skin disorder due 
to human papilloma virus from August 1, 2005?
2.  What initial evaluation is warranted for fibroid cysts with 
infertility from August 1, 2005?
3.  What initial evaluation is warranted for tachycardia from 
August 1, 2005?
4.  What initial evaluation is warranted for gastroesophageal 
reflux disease from August 1, 2005?
5.  Entitlement to service connection for endometriosis/atypical 
hyperkeratosis.
6.  Entitlement to service connection for hemorrhoids.

REPRESENTATION
Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD
W.T. Snyder, Counsel

INTRODUCTION
The Veteran served on active duty from May 1983 to July 2005.
This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Huntington, West 
Virginia.  The claims files were forwarded to the Board by to the 
Pittsburgh RO.
The September 2006 rating decision granted entitlement to service 
connection for the disorders noted on the cover sheet and 
assigned initial noncompensable evaluations for the skin 
disorder, fibroid cysts, and gastroesophageal reflux disease, and 
a 10 percent evaluation for the tachycardia, all effective August 
2005.  The Veteran appealed the initial evaluations, as well as 
the denial of service connection for endometriosis and 
hemorrhoids.
The issue of entitlement to service connection for hemorrhoids is 
addressed in the REMAND portion of the document below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT
1.  Since August 1, 2005, the Veteran's scars have not been 
manifested with one or two scars that are unstable or painful; 
superficial that are painful on examination; scars that affect at 
least 5 percent of the entire body; or scars that have required 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past six months.
2.  Since August 1, 2005, the Veteran's fibroid cysts with 
infertility have not been manifested by a loss of a creative 
organ or other underlying disorder.
3.  Since August 1, 2005, the Veteran's tachycardia has not 
manifested with paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year documented by electrocardiogram or Holter monitor at any 
time during the initial rating period.
4.  .  Since August 2005 the Veteran's gastroesophageal reflux 
disease has not been manifested by two or more of the following: 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.

5.  The preponderance of the evidence shows there is there is no 
underlying disorder due to the Veteran's endometrial implants 

CONCLUSIONS OF LAW
1.  Since August 1, 2005, the requirements for an initial 
compensable evaluation for skin disorder due to human papilloma 
virus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, 
Diagnostic Code 7819 (2009).
2.  Since August 1, 2005, the requirements for an initial 
compensable evaluation for fibroid cysts with infertility have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.350, 4.1, 4.7, 4.116, Diagnostic Code 7699-7612 
(2009).
3.  Since August 1, 2005, the requirements for an initial 
evaluation higher than 10 percent for tachycardia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7010.
4.  Since August 1, 2005, the schedular criteria for a 
compensable evaluation for gastroesophageal reflux disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.113, Diagnostic Code 7346. 
5.  Chronic endometriosis was not incurred or aggravated 
inservice.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims of entitlement to service connection 
for endometriosis and hemorrhoids, the requirements of 38 
U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in December 2005 of the 
information and evidence needed to substantiate and complete his 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
The RO provided notice how disability ratings and effective dates 
are determined in May 2006.
Concerning the claims for initial higher ratings, as service 
connection, an initial rating, and an effective date have been 
assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have 
been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, discussion of VA's compliance with VCAA notice 
requirements would serve no useful purpose.
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  She was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting her that reasonably affects the fairness 
of this adjudication.  See  38 C.F.R. § 3.159(c).  Thus, VA may 
addressed the merits of the claim.
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Service Connection
Governing Law and Regulation
Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007). 
Analysis
The Veteran seeks service connection for endometriosis.  Her 
service treatment records note the Veteran's complaints of rectal 
bleeding, primarily around the time of her monthly menses.  
A private November 2004 report of GAH, M.D., notes the 
appellant's self reported history and his diagnosis.  The Veteran 
is noted to report noticing bright red blood mixed with her 
stools only during menses.  He noted the Veteran was an astute 
historian, and that she was "certain" the blood did not come 
from her vagina.  Prior medical suspicion was that the Veteran 
had endometriosis implants on the colon.  Dr. H noted a February 
2001 colonoscopy that revealed a definite plaque-like, two to 
three centimeter, smoothly raised area at 15 centimeters that was 
friable.  He observed that he did not have access to the 
pathology report of the biopsy sample, but opined that it was 
very possible the biopsy showed inconsistent findings.  In any 
event, Dr. H noted the description by the examining physician and 
the pictures taken during the colonoscopy in the Veteran's chart 
were consistent with endometrial implants.  Dr. H opted not to 
recommend any specific treatment, as the Veteran's symptoms only 
manifested once a month.
Although Dr. H's examination of the Veteran revealed no 
abnormalities, he opined there was not much question that the 
Veteran had endometrial implants on her rectosigmoid region of 
the colon-regardless of the pathology report on the biopsy.  He 
noted further than treatment would depend primarily on the degree 
of the bleeding.  The Veteran's problem was not pre-malignant, 
nor was it causing her any symptoms.
The February 2001 colonoscopy report to which Dr. H referred 
notes identical pre- and post-procedure diagnosis: rule out 
endometrial implants.  The pathology report states that there was 
no evidence of endometriosis or malignancy.
Dr. H's records note that he conducted a flexible sigmoid 
procedure in March 2005.  He noted a two to three centimeter 
slightly raised plaque-like, irregular but very firm mass at 15 
centimeters, and that it was very difficult to biopsy due to the 
tangential approach and firmness.  The pathology report notes the 
sample showed focal chronic inflammation, but there was no 
evidence of endometrial tissue or malignancy.
A March 2005 entry in the service treatment records note that, 
upon receipt of Dr. H's March 2005 report, the possibility of an 
evaluation for a possible colon resection with possible 
hysterectomy was discussed.  The Veteran, however, wanted to keep 
her fertility options open.  The entry notes she departed her 
then place of military assignment before a diagnostic laparoscope 
could be conducted.
A March 2005 rectal biopsy yielded a diagnosis of rectal 
endometrioma.
A January 2006 VA examination report notes the Veteran's reported 
history, to include cyclic monthly rectal bleeding about three 
days prior to menses.  The examiner noted five prior 
colonoscopies when endometriosis was suspected but never 
pathologically documented on biopsy.  Physical examination 
revealed the external genitalia as normal.  The cervix was 
slightly flexed to the right but normal appearing.  There was no 
cervical motion tenderness on bimanual.  The uterus and adnexa 
felt normal.  A November 2003 hysterosalpinogram was noted to be 
normal.  The examiner noted that an April 2005 computed 
tomography scan of the abdomen and pelvis showed no masses or 
fluid collections.  The Veteran did not desire to pursue a 
laparoscopy.  The examiner diagnosed presumed endometriosis with 
colonic implantation.
The Veteran correctly states that she has rectal bleeding.  
Significantly, however, a disorder responsible for her bleeding 
has yet to be definitively diagnosed.  That is the evidence shows 
only symptoms.  There is no diagnosed disorder or chronic 
disabling residual.  The January 2006 VA examination report notes 
that the Veteran was well, in a good nutritional status, and 
there was no evidence of significant anemia.  
Applicable law and regulation require that there be an underlying 
disorder associated with pain or other laboratory findings.  See 
generally Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
primary manifestation of the Veteran's suspected endometrial 
implants is short-term monthly rectal bleeding.  While the 
evidence of record notes physicians' suspicions, it does not show 
a diagnosed pathology or malignancy either at the time the 
Veteran filed her claim or currently.  Dr. H observed she was 
without symptoms.  Most notably, a definitive diagnosis of 
endometriosis has not been diagnosed since her separation from 
active duty.  Thus, there is no current disability for which 
service connection may be granted.  38 C.F.R. § 3.303.  The 
benefit sought on appeal is denied.  Id.  
Increased Initial Ratings
Governing Law and Regulations
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's skin disorder, 
fibroid cysts, and tachycardia.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. At 126.
Skin Disorder.
Service treatment records note the Veteran's history of herpes 
simplex virus infection.  Also associated with that infection was 
condyloma on the cervix and acuminate.  Service treatment records 
note the condyloma was removed with liquid nitrogen without 
recurrence of residuals.  She also was treated for pelvic 
inflammatory disease, Chlamydia and sexually transmitted disease.
The Veteran indicated in her notice of disagreement that her 
human papilloma virus infection residuals were not acknowledged, 
as she was only rated for a rash.  The September 2006 rating 
decision assigned Diagnostic Code 7819 for the human papilloma 
virus residuals, as the disorder was manifested with recurrent 
skin outbreaks-about three times per year.  See January 2006 VA 
compensation examination report.  The eruptions consisted of red 
bumps with vesicles-most recently, in a patch on the Veteran's 
right buttocks.  She treated the disorder with Acyclovir.  Id.  
In light of the evidence showing how the Veteran's human 
papilloma virus residuals have manifested, the RO's action was 
reasonable and in accord with the evidence.  See 38 C.F.R. 
§ 4.20.
Diagnostic Code 7819 rates benign skin neoplasms, and it directs 
that such pathology be rated as disfigurement of the head, face, 
or neck, under the criteria for scars.  See 38 C.F.R. § 4.118.  
As set forth below, there is no evidence that the Veteran's 
eruptions have manifested on her head, face, or neck; so those 
criteria are not applicable to her disability.  The Board will 
now consider the other skin criteria.
Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  38 C.F.R. § 4.118.
Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.
Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars. Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.
Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10 
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118. Diagnostic Code 7804 also 
directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 
C.F.R. § 4.118.
The evidence of record does not demonstrates that the Veteran's 
eruptions are manifested by any type of scar.  A September 2004 
service treatment record entry notes an intermittent rash on the 
buttocks.  The examiner noted there were no lesions or discharge, 
and that there were a one by three centimeter areas of very 
erythematous plaque-like papules on the right buttock.  There was 
no vesicles, or scaling, or discharge.
The January 2006 VA examination noted that the disorder was 
asymptomatic at the time of examination.  Thus, the evidence 
provides no factual basis for a compensable rating under either 
Diagnostic Code 7801, 7802, 7803, or 7804, as the Veteran's 
pathology, even when active, has not involved the minimum areas 
required or shown the required pathology to be rated as a 
compensable disorder.  
Since the Veteran's records described her symptoms as a rash, the 
Board also considers Diagnostic Code 7806, which rates dermatitis 
or eczema.  Diagnostic Code 7806 provides that dermatitis or 
eczema that affects at least 5 percent but less than 20 percent 
of the entire body, at least 5 percent but less than 20 percent 
of exposed areas; or, when treatment has required intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past six months.  See 38 C.F.R. § 4.118.
As noted, the Veteran's rash has been not manifested on any 
exposed area.  Further, the 2004 entry indicated it involved only 
a small areas on her right buttock, which is substantially less 
than five percent of her entire body.  The September 2004 entry 
notes the rash generally resolved with application of a topical 
steroid cream.  The 2006 VA examination report notes treatment 
with Acyclovir, which is a topical application.  There is no 
evidence the disorder has required a regimen of corticosteroids 
or immunosuppressive drugs.  The 2006 examination did not reveal 
involvement with at least five percent of her entire body.  Thus, 
the preponderance of the evidence is against a compensable rating 
for any part of the rating period.  38 C.F.R. §§ 4.1, 4.7, 4.31, 
4.118, Diagnostic Codes 7801 - 7804.
The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a claimant 
may request consideration under the amended criteria.  The 
Veteran's claim was received in 2005 and certified to the Board 
in 2007.  Neither she nor her representative has requested 
consideration under the new criteria.
The claim is denied.
Fibroid Cysts with Infertility.
Historically, service treatment records note a September 2003 
diagnosis of small fibroid and Nabothian cysts, and a 2001 
diagnosis of left adonexal mass infertility.  The September 2006 
rating decision evaluated the Veteran's residual infertility 
analogously under 38 C.F.R. § 4.116, Diagnostic Code 7612, based 
on the anatomical location of her symptoms.  See 38 C.F.R. 
§ 4.20.
The rating criteria for Diagnostic Codes 7610 - 7615 provide that 
symptoms that require continuous treatment warrant a 10 percent 
rating.  Otherwise, a noncompensable rating is warranted.  See 
38 C.F.R. § 4.116.
The January 2006 VA examination report notes the Veteran's 
history of cervical dysplasia with colposcopy in 1988 that was 
treated with cryotherapy.  Subsequent PAPs have been normal.  She 
had a cervical condyloma in 2005 which also was treated with 
cryotherapy.  A January 2006 PAP was normal.  The examiner noted 
the Veteran and her husband had been unable to conceive over the 
prior 10 years.  While they had appointments at an infertility 
clinic twice, they had elected not to pursue extensive 
investigations.  A November 2003 hysterosalpingogram was normal.  
The Veteran reported that she had her menstrual period every 28 
days with a flow for three days. She had a history of multiple 
urinary tract infections, but her last infection was seven years 
earlier.  As set forth earlier in the discussion of the Veteran's 
claimed endometriosis, physical examination revealed no abnormal 
findings.
There is no evidence that the Veteran requires continuous 
treatment for any residual of her fibroid cysts.  Thus, the Board 
finds the criteria for a compensable evaluation are not met or 
approximated.  38 C.F.R. § 4.7.  
The Board notes the medical finding of infertility.  Notably, the 
Veteran's extensive medical records do not show a finding or 
diagnosis that she has lost a creative organ.  Although she has 
not been able to conceive, she has not lost or undergone elective 
surgery which resulted in the removal of any reproductive organ.  
Thus, there is no factual basis for special monthly compensation 
for loss of a creative organ.  See 38 C.F.R. § 3.350(a)(1).  
Thus, the Board finds the preponderance of the evidence is 
against an initial compensable rating for the fibroid cysts 
residuals.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.116, Diagnostic Code 
7699-7612.
Tachycardia.
Service treatment records note a diagnosis by event monitor of 
tachycardia in 2003.  A January 2006 VA examination noted that 
the 2003 study showed that the Veteran experienced intermittent 
palpitations that lasted from 10 seconds to two to three 
minutes.  A 2003 echocardiogram showed trace to mild mitral 
regurgitation, but her heart rate was otherwise normal.  A 2004 
echocardiogram and a 2003 exercise stress were normal.  The 
examiner also noted the Veteran's history of an asymptomatic 
heart murmur.
Physical examination in January 2006 revealed no jugular venous 
distension or pulmonary crackles.  The heart demonstrated a 
regular rate and rhythm and normal S1 and S2 heart sounds.  There 
was a 2/6 nonradiating mid systolic murmur that was heard best at 
apex.  The point of maximum impulse was just below the left 
breast.  It was non-displaced and not enlarged.  The examiner 
noted a November 2005 chest x-ray was read as normal.
Upon receipt of the examination report, the September 2006 rating 
decision assigned an initial 10 percent rating.  The applicable 
rating criteria provide that, paroxysmal atrial fibrillation or 
other supraventricular tachycardia, with more than four episodes 
per year documented by electrocardiogram or Holter monitor, 
warrant a 30 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 
7010.  Permanent atrial fibrillation (lone atrial fibrillation); 
or, one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented by 
electrocardiogram or Holter monitor warrant a 10 percent rating.  
Id.
In her notice of disagreement and substantive appeal, the Veteran 
asserted that she had many more than three or four episodes a 
year, and that she had to wear a heart monitor.  (Emphasis 
added).  The Board acknowledges the Veteran's assertions but they 
describe her symptoms as they manifested prior to diagnosis and 
treatment.  VA benefits are based on the current nature and 
severity of her current disability.  A March 2004 entry in the 
service treatment records notes her palpitations were well 
controlled on a beta blocker, and she was without recurrent 
symptoms-as shown by her ability to run two miles with ease.  
The examiner noted she was completely asymptomatic.  That same 
entry also noted that upon retirement from active duty, she might 
consider a procedure that could possibly eliminate the need for 
continuous medication.  
The January 2006 VA examination report noted that the Veteran's 
disorder was well controlled by her daily medication, Atenolol.  
She was without recurrent symptoms.  She has no requirement for a 
pacemaker or electrophysiological study.  Further, tachycardia 
caused no effect on her daily activities.  In light of the 
preponderance of the evidence being against the assignment of a 
30 percent rating the assigned 10 percent rating is appropriate.  
38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7010.  There is no 
factual basis for a staged rating for any part of the rating 
period.
Gastroesophageal Reflux Disease.
The September 2006 rating decision assigned a noncompensable 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7346 .  The 
Veteran noted in her notice of disagreement that she was still 
using over-the-counter medication for her symptoms.
VA regulations provide that there are diseases of the digestive 
system, particularly within the abdomen, which, while differing 
in the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain "Diseases of the Digestive System," do not 
lend themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113.  
Ratings under diagnostic codes 7301 to 7329, inclusive; 7331, 
7342 and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.
The September 2006 rating decision rated the Veteran's disorder 
under Diagnostic Code 7346, which rates hiatal hernia.  These 
criteria provide for a 10 percent evaluation when the evidence 
shows two or more of the symptoms for the 30 percent evaluation 
of less severity.  A 30 percent evaluation is warranted when 
there is persistently recurrent epigastric distress with 
dysphasia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  See 38 C.F.R. § 4.114.
In every instance where the schedule does not provide a 
noncompensable rating for a Diagnostic Code, a noncompensable 
rating shall be assigned when the requirements for a compensable 
rating are not met. 38 C.F.R. § 4.31 (2010).
The January 2006 VA examination report notes a reported history 
of pyrosis since 2000, and that over-the-counter Zantec 
controlled the Veteran's symptoms well.  Physical examination 
revealed the abdomen to be soft with no masses.  It was 
nontender, and bowel sounds were normal.  There was no 
organomegaly.  The examiner noted there was no dysphagia, nausea, 
vomiting, hematemesis, or melena.  The Veteran appeared well and 
in a good nutritional status, and there was no evidence of 
anemia.
From the foregoing it is clear that the preponderance of the 
evidence is against finding that the Veteran's gastroesophageal 
reflux disease is manifested by at least two of the criteria for 
the 30 percent rating.  Thus, the Board finds the Veteran's 
disorder more nearly approximates the assigned noncompensable 
evaluation.  38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346.  
The examiner noted the Veteran had not undergone an endoscopy, 
and the objective clinical examination did not indicate to the 
examiner that one was medically appropriate.  Thus, there is no 
basis for a higher rating under Diagnostic Code 7307 for 
gastritis.
There is no evidence showing that the Veteran was not working at 
the time of the VA examination, due to any service-connected 
disorder.  The examination report notes she was not limited in 
any way due to her service connected disorders, and she had not 
missed any work over the prior 12 months.  The applicable rating 
criteria describe all of the Veteran's disorders and their 
severity.  As a result, the Board does not find an exceptional 
disability picture that would merit referral for consideration of 
higher ratings on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008). 
In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  
To repeat, the evidence of record provides no basis for a staged 
rating for either disorder.

ORDER
Entitlement to service connection for endometriosis/atypical 
hyperkeratosis is denied.
Entitlement to an initial compensable evaluation for a skin 
disorder due to human papilloma virus is denied.
Entitlement to an initial compensable evaluation for fibroid 
cysts with infertility since August 1, 2005, is denied.
Entitlement to an initial evaluation higher than 10 percent for 
tachycardia since August 1, 2005, is denied.
Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease since August 1, 2005, is denied.

REMAND
The September 2006 rating decision noted that service treatment 
records indicated that internal hemorrhoids were suspected in 
January 2005.  A January 2006 VA examination report noted the 
absence of any evidence of fissures, visible hemorrhoids, and 
there was no evidence of bleeding.  The report notes no diagnosis 
of hemorrhoids.
Significantly, a January 2005 entry in the service treatment 
records noted internal hemorrhoids at 5, 7, and 11 o'clock.  In 
light of this 2005 examiner noting specific anatomical 
hemorrhoidal locations, the Board considers that more than a 
suspicion of hemorrhoids, but an actual diagnosis.  The 2006 VA 
examination report does not clearly indicate whether the 
examination checked for internal hemorrhoids.  It suggests as 
much, but it is not entirely clear.  It is possible that the 2006 
study was based only on the appellant's personal statement, and 
the examiner's review of the record.  In light of the specific 
finding in the service treatment records, the Board finds 
clarification is in order.
Accordingly, the case is REMANDED for the following action:
1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, who treated the 
Veteran for hemorrhoids since February 2007.  
After the Veteran has signed the appropriate 
releases, those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and her representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those records 
for VA review.
2.  After the above is complete, the AMC/RO 
shall arrange an examination by a physician 
examiner to determine if the Veteran currently 
has hemorrhoids.  If so, request the examiner 
to opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that any 
diagnosed hemorrhoids are related to the 
instances in the service treatment records, or 
are they otherwise related to the Veteran's 
active service or to some other event.  The 
claims file must be provided to the examiner 
for review as part of the examination.
Any opinion should be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 
 
*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" means 
50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.
 
The examiner is further advised that the term 
"at least as likely as not" or a "50-50 
probability" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.
If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation of 
any diagnosed hemorrhoidal disorder is 
unknowable?  The examiner is to attach a copy 
of their curriculum vitae to the report.
3.  Advise the Veteran that it is her 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2010).  
4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  If the 
report is deficient in any manner, the AMC/RO 
must implement corrective procedures at once.
5.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained.  
If the claim is not granted to her 
satisfaction, send her and her representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.
The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify her if further action is required on 
her part.  She has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


